Citation Nr: 1143286	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-49 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for refractive error with drusen, brunescens cataracts and color vision impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active military service from December 1953 to October 1957. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran requested a Board hearing in Washington, DC; however, he canceled that request in July 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the Veteran was denied entitlement to service connection for refractive error with drusen, brunescens cataracts and color vision defect. 

2.  The evidence associated with the claims files subsequent to the January 2004 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for refractive error with drusen, brunescens cataracts and color vision impairment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was mailed a letter in August 2009 (prior to the initial adjudication of the claim) advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also informed the Veteran of the basis for the prior denial, and provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  Private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis 

The Veteran originally filed his claim of entitlement to service connection for an eye disability, claimed as loss of left eyesight, in February 2003.  In a January 2004 rating decision, the Veteran was denied entitlement to service connection for refractive error with drusen, brunescens cataracts and color vision defect because the medical evidence showed that refractive error and color vision defect are congenital or developmental defects that pre-existed active service and are not subject to service connection, and drusen and bruenscens cataracts were not incurred in or aggravated by active service.  The Veteran did not appeal this decision. 

The evidence of record at the time of the January 2004 rating decision included the Veteran's STRs, which show that he had left amblyopia and left esotropia with 20/50 vision (correctable to 20/40) on service entrance examination in December 1953 and left amblyopia and left esotropia with 20/50 vision (correctable to 20/20) on service separation examination in September 1953.  No eye injury or other eye disability was diagnosed in service.  Also of record were: a December 1957 VA hospitalization record which notes treatment for a fractured nose and concussion; and treatment notes from a private physician dated from 1981 to 2003, which note post-service findings of decreased vision due to refractive error as well as drusen, brunescens cataract and color vision defect. 

The pertinent evidence that has been received since the RO's January 2004 rating decision includes: treatment records from a private physician dated from 2007 to 2009, which note the Veteran's ongoing post-service treatment for refractive error with drusen, brunescens cataracts and color vision defect, as well as vitreal floaters; STRs and a December 1957 VA hospitalization record, which are duplicative of those previously considered in January 2004; and statements from the Veteran received in May 2010 and April 2011, in which he essentially maintained that his vision got worse in service. 

The Board finds the evidence received since the January 2004 rating decision to be cumulative and redundant in nature and that it does not relate to the reasons the claim was originally denied.  No competent (medical) evidence that a current eye disability was incurred in or aggravated by the Veteran's active service has been added to the record.  Therefore, the evidence added to the record is not new and material.  

Accordingly, reopening of the claim is not warranted.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for refractive error with drusen, brunescens cataracts and color vision impairment is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


